Exhibit 10.19
 
 
 
 
 
After recording, return to:
   

Bilzin Sumberg Baena
Price & Axelrod LLP
1450 Brickell Avenue, 23rd Floor
Miami, Florida 33131-3456
Attn:  Post-Closing Department
 
        
 
(Space Above For Recorder's Use Only)

 
NOTE AND MORTGAGE ASSUMPTION AGREEMENT
(WFCM 2015-NXS2; Loan No. 30-4110008)


THIS NOTE AND MORTGAGE ASSUMPTION AGREEMENT ("Assumption Agreement") is executed
September 13, 2016, effective as of September 13, 2016 ("Effective Date") and is
entered into among WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
REGISTERED HOLDERS OF WELLS FARGO COMMERCIAL MORTGAGE TRUST 2015-NXS2,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2015-NXS2 ("Lender"),
having an address at 1100 North Market Street, Wilmington, Delaware 19890, Attn:
CMBS Trustee WFCM 2015-NXS2; Loan No 30-4110008; 88 HAMILTON AVENUE ASSOCIATES,
LLC, a Delaware limited liability company ("Original Borrower"), having an
address at c/o Seaboard Realty, LLC, One Atlantic Street, Stamford, Connecticut 
06901, Attn:  Marc Beilinson, and WWE REAL ESTATE HOLDINGS, LLC, a Delaware 
limited liability company ("New Borrower"), having an address at 1241 East Main
Street, Stamford, CT 06902, Attn:  James W. Langham, SVP & Assistant General
Counsel.  Original Borrower and New Borrower are sometimes collectively referred
to as "Borrower Parties", and Borrower Parties and Lender are collectively
referred to as the "Parties".
PRELIMINARY STATEMENT
A.       Original Borrower is the current owner of fee title to the real
property ("Land") and the buildings and improvements thereon ("Improvements"),
commonly known as "88 Hamilton Avenue" located in the City of Stamford, County
of Fairfield, State of Connecticut, more particularly described in the attached
Exhibit A (the Land and the Improvements are collectively referred to as the
"Property").
 
B.        Lender is the current owner and holder of a loan ("Loan") in the
original principal amount of $23,000,000.00, made by Natixis Real Estate Capital
LLC ("Original Lender") to Original Borrower pursuant to the terms of a Loan
Agreement (the "Loan Agreement") dated June 8, 2015, between Original Borrower
and Original Lender, as evidenced and/or secured by the documents described in
the Loan Agreement and on the attached Exhibit B (as all of the same may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, collectively referred to herein as the "Loan Documents").  The Loan is
secured in part by the Property, which Property is described in and encumbered
by the "Security Instrument"
 


 
MIAMI 5057132.10 80265/47887
EXECUTION COPY

--------------------------------------------------------------------------------


 
described on Exhibit B.  Capitalized terms not otherwise defined in this
Assumption Agreement shall have the meaning ascribed to them in the Loan
Agreement.
C.       Original Borrower is a debtor in possession in a bankruptcy case (the
"Bankruptcy Case") filed on February 4, 2016 in the United States Bankruptcy
Court for the District of Delaware (the "Bankruptcy Court").  Original Borrower
and certain of its affiliates (the "Debtors") filed Debtors' Motion for Entry of
(A) Order (I)Scheduling a Hearing to Consider Approval of the Sale or Sales of
the Debtors' Assets, and the Assumption and Assignment of Certain Executory
Contracts and Unexpired Leases, (II) Approving Certain Bidding Procedures,
Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof,
and (III) Granting Related Relief; and (B) One or More Orders (I) Approving the
Sales or other Acquisition Transactions for the Properties, (II) Authorizing the
Sales Free and Clear of all Encumbrances, (III) Authorizing the Assumption and
Assignment of Certain Executory Contracts and Unexpired Leases, and (IV)
Granting Related Relief (the "Motion") on March 21, 2016 as Docket Number 411. 
The Debtors conducted an auction for the sale of the Property and certain other
assets on June 20, 2016.  The Bankruptcy Court conducted a hearing on the
approval of the Motion on June 29, 2016 (the "Sale Hearing"), and approved the
relief sought in the Motion as to the Original Borrower pursuant to the Order
(I) Authorizing and Approving Purchase and Sale Agreement with World Wrestling
Entertainment, Inc.; (II) Authorizing and Approving the Sale of Assets Free and
Clear of All Encumbrances Other Than Those Permitted By the Purchase and Sale
Agreement; (III) Authorizing and Approving the Assumption and Assignment of the
Assigned Agreements in connection therewith; and (IV) Granting Related Relief
entered on June 29, 2016 as Docket Number 906 (the "Sale Order").
 
D.       The Sale Order grants the Motion and authorizes Original Borrower and
New Borrower to enter into and consummate the Purchase and Sale Agreement, dated
June 29, 2016, between Original Borrower and World Wrestling Entertainment,
Inc., a Delaware corporation ("WWE" or "New Indemnitor"), attached as Exhibit A
to the Sale Order (the "Purchase Agreement"), subject to the assumption of the
Loan pursuant to an assignment and assumption agreement in form and substance
reasonably acceptable to New Borrower and Lender, as more fully set forth in
2.1.2(d)(i) of the Purchase Agreement.  WWE has assigned its interest as "Buyer"
under the Purchase Agreement to New Borrower with the consent of Lender,
pursuant to Section 9.13 thereof.  New Borrower desires to obtain Lender’s
consent to the Requested Actions described below.
 
E.       The Borrower Parties and Lender have entered into this Agreement in
order to set forth the terms upon which New Borrower is assuming the Loan and
WWE is guarantying the Loan, solely to the extent set forth in the attached
Joinder by and Agreement of New Indemnitor, and to obtain Lender’s consent to
the Requested Actions described below.
F.       The Lender has agreed to consent to the following requested actions
(collectively the "Requested Actions"): (a) Original Borrower selling the
Property to New Borrower (the "Sale"), (b) New Borrower assuming all of Original
Borrower's obligations under the Loan Documents (the "Assumption"), (c) New
Borrower entering into a management agreement with Spinnaker Real Estate
Partners, LLC ("Property Manager"), (d) New Borrower assuming the landlord's
interest under leases of portions of the Property and the amendment and
extension of certain of such leases as set forth in Section 4.2.6 of the
Purchase Agreement and Paragraph 29
MIAMI 5057132.10 80265/47887
EXECUTION COPY
2

--------------------------------------------------------------------------------


of the Sale Order (the "Lease Amendments"), and (e) Lender agreeing that the
Sale and the Assumption cures the Event of Default arising from the commencement
of the Bankruptcy Case, and all other Events of Default that remain outstanding
as of the date hereof, all on the terms set forth below.
G.       The Requested Actions, without Lender’s consent, are prohibited by the
terms of the Loan Documents.
In consideration of $10.00 paid by each of the Parties to the other, the mutual
covenants set forth below, and other good and valuable consideration, receipt
and sufficiency of which are acknowledged, the Parties agree as follows:
ARTICLE 1

ACKNOWLEDGMENTS, WARRANTIES AND REPRESENTATIONS
1.1.       Original Borrower Representations.  As a material inducement to
Lender and New Borrower to enter into this Assumption Agreement, and to Lender
consenting to the Requested Actions, Original Borrower acknowledges, warrants,
represents and agrees to and with Lender and New Borrower as set forth below in
this Section 1.1.  Any representation or warranty by the Original Borrower set
forth below in this Section 1.1 that is qualified as to Original Borrower's
actual knowledge is made subject to, and to the extent of the actual knowledge
of, Marc Beilinson and Richard Kapko as of the date of this Assumption
Agreement.
(a)       Incorporation of Recitals.  All of the facts set forth in the
Preliminary Statement of this Assumption Agreement are true and correct and
incorporated into this Assumption Agreement by this reference.
(b)      Authority of Original Borrower.  Marc Beilinson, as Chief Restructuring
Officer of Original Borrower, acting alone without the joinder of any other
manager or member of Original Borrower or any other party, has the power and
authority to execute this Assumption Agreement on behalf of and to duly bind
Original Borrower under this Assumption Agreement.  The execution and delivery
of, and performance under, this Assumption Agreement by Original Borrower have
been duly and properly authorized pursuant to all requisite limited liability
company action and will not, to Original Borrower's actual knowledge and except
as previously disclosed in writing to Lender and New Borrower, (x) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Original Borrower or the articles of organization, certificate of formation,
operating agreement, limited liability company agreement or any other
organizational document of Original Borrower or (y) result in a breach of or
constitute or cause a default under any indenture, agreement, lease or
instrument to which Original Borrower is a party or by which the Property may be
bound or affected.
(c)       Compliance with Laws.  To Original Borrower's actual knowledge and
except as previously disclosed in writing to Lender and New Borrower, (i) all
permits, licenses, franchises or other evidences of authority to use and operate
the Property as it is presently being operated and as contemplated by the Loan
Documents are current, valid and in full force and
MIAMI 5057132.10 80265/47887
EXECUTION COPY
3

--------------------------------------------------------------------------------


effect; and (ii) Original Borrower has not received any written notice from any
governmental entity claiming that Original Borrower or the Property is not
presently in compliance with any laws, ordinances, rules and regulations bearing
upon the use and operation of the Property, including, without limitation, any
notice relating to any violations of zoning, building, environmental, fire,
health, or other laws, ordinances, rules, codes or regulations.
(d)       Rent Roll.  The Rent Roll ("Rent Roll") attached as Exhibit C is a
true, complete and accurate summary of all tenant leases ("Leases") affecting
the Property, including all rents and security deposits, as of the Effective
Date.
(e)       Leases.  To Original Borrower's actual knowledge and except as
previously disclosed in writing to Lender and New Borrower, (i) the Leases are
the only leases affecting the Property and are currently in full force and
effect; (ii) Original Borrower has not been notified in writing of any landlord
default under any of the Leases; (iii) [omitted]; (iv) Original Borrower has not
received any prepaid rents or given any concessions for free or reduced rent
under the Leases and will not accept any prepaid rents for more than one month
in advance; and (v)  all tenants at the Property are currently in possession of
and are operating businesses from their leased premises.
(f)       Legal Proceedings.  To Original Borrower's actual knowledge and except
as previously disclosed in writing to Lender and New Borrower, there are no
pending or threatened suits, judgments, arbitration proceedings, administrative
claims, executions or other legal or equitable actions or proceedings against
Original Borrower or the Property, other than the Bankruptcy Case, or any
pending or threatened condemnation proceedings or annexation proceedings
affecting the Property, or any agreements to convey any portion of the Property,
or any rights thereto to any person, entity, or government body or agency not
disclosed in this Assumption Agreement.
(g)       Validity of Loan Documents.  Original Borrower ratifies and reaffirms
each of the Bankruptcy Court's findings with respect to the Loan, as more fully
set forth in the Final Order for 88 Hamilton Avenue Associates, LLC (A)
Authorizing Use of Cash Collateral, (B) Granting Adequate Protection to
Wilmington Trust, N.A. as Trustee, Including Monthly Debt Service Payments, and
(C) Granting Other Relief (the "Cash Collateral Order"), including without
limitation findings paragraphs 7 through 12, and 14 of the Cash Collateral
Order.
(h)       Bankruptcy.  Original Borrower has no intent to (i) file any voluntary
petition under any Chapter of the Bankruptcy Code, or in any manner to seek any
additional proceeding for relief, protection, reorganization, liquidation,
dissolution or similar relief for debtors ("Debtor Proceeding") under any local,
state, federal or other insolvency law or laws providing relief for debtors,
other than the pending Bankruptcy Case, (ii) directly or indirectly cause any
involuntary petition under any Chapter of the Bankruptcy Code to be filed
against Original Borrower or any members thereof, or (iii) directly or
indirectly cause the Property or any portion or any interest of Original
Borrower in the Property to become the property of any bankrupt estate or the
subject of any Debtor Proceeding, other than the Bankruptcy Case.
(i)       Omitted.
MIAMI 5057132.10 80265/47887
EXECUTION COPY
4

--------------------------------------------------------------------------------


(j)       Indebtedness.  As of the Effective Date, to Original Borrower's actual
knowledge, the outstanding principal balance of the Loan is $23,000,000.00 and
the following escrow and reserve balances (collectively, "Escrow Balances") are
being held by Lender: (a) a Required Repairs Subaccount of $625.01; (b) a Tax
and Insurance Subaccount balance of $0.00; (c) a Capital Reserve Subaccount
balance of $7,730.59; (d) a Rollover Reserve Subaccount balance of $25,764.04;
(e) an Operating Expense Subaccount balance of $0.00; (f) a
Casualty/Condemnation Subaccount balance of $0.00; (g) a Security Deposit
Subaccount balance of $0.00; (h) a Monthly Debt Service Subaccount balance in
the amount of $0.00; (i) a Cash Collateral Reserve Subaccount balance of $0.00;
(j) a Major Tenant Reserve Subaccount balance of $0.00; (k) a Major Tenant
Renewal Reserve Subaccount balance of $0.00; and (l) an Environmental Subaccount
balance in the amount of $391,408.09.  As of the Effective Date, to Original
Borrower's actual knowledge, Lender is also holding $65,514.00 in a
Post-Petition Tax Account, which sum will be transferred to the Tax and
Insurance Subaccount within five (5) Business Days after the Effective Date.
1.2.       Acknowledgments, Warranties and Representations of New Borrower. As a
material inducement to Lender to enter into this Assumption Agreement and to
consent to the Requested Actions, New Borrower acknowledges, warrants,
represents and agrees to and with Lender as follows:
(a)       Incorporation of Recitals.  All of the facts set forth in the
Preliminary Statement of this Assumption Agreement are true and incorporated
into this Assumption Agreement.
(b)       Authority of New Borrower.
(i)       New Borrower.  New Borrower is a duly organized, validly existing
limited liability company in good standing under the laws of the State of
Delaware, and is qualified to conduct business in the State of Connecticut. 
WWE, as the sole member of New Borrower, acting alone without the joinder of any
other officer or director of New Borrower or any other party, has the power and
authority to execute this Assumption Agreement on behalf of and to duly bind New
Borrower under this Assumption Agreement and the Loan Documents.  The execution
and delivery of, and performance under, this Assumption Agreement and the Loan
Documents by WWE on behalf of New Borrower have been duly and properly
authorized pursuant to all requisite limited liability company action and will
not (x) violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to New Borrower or the certificate of formation or operating
agreement or any other organizational document of New Borrower or (y) result in
a breach of or constitute or cause a default under any indenture, agreement,
lease or instrument to which New Borrower is a party or by which the Property
may be bound or affected. 
(ii)       New Borrower's Managing Member.  WWE is a duly organized, validly
existing corporation in good standing under the laws of the State of Delaware,
and is qualified to conduct business in the State of Connecticut. Mark Kowal is
a Senior Vice President and the Chief Accounting Officer and Controller of WWE,
and James Langham is a Senior Vice President and Assistant General Counsel of
WWE (either, in such capacity, "NB Authorized Officer"). NB Authorized Officer,
acting alone without the joinder of any other officer, director,
MIAMI 5057132.10 80265/47887
EXECUTION COPY
5

--------------------------------------------------------------------------------


or shareholder of WWE or any other party, has the power and authority to execute
this Assumption Agreement on behalf of and to duly bind WWE, and, through WWE in
its capacity as the managing member, New Borrower under this Assumption
Agreement and the Loan Documents.  The execution and delivery of, and
performance under, this Assumption Agreement and the Loan Documents by WWE have
been duly and properly authorized pursuant to all requisite corporate action and
will not (x) violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination, or award presently in effect having
applicability to WWE or the articles of incorporation or bylaws or any other
organizational document of WWE or (y) result in a breach of or constitute or
cause a default under any indenture, agreement, lease or instrument to which WWE
is a party or by which the Property may be bound or affected.
(c)       Financial Statements.  The financial statements in the SEC Form 10-K
for the period ending December 31, 2015 and the SEC Form 10-Q for the period
ending March 31, 2016 ("Financial Statements") of New Indemnitor which have been
previously delivered to Lender are true, complete and accurate in all material
respects and accurately represent the financial condition of New Indemnitor as
of the respective dates thereof.  All of the assets shown on New Indemnitor's
Financial Statements are owned by such New Indemnitor as its sole and separate
property, and not otherwise jointly with any other person or entity.  There has
not been any material adverse change to the financial condition of New
Indemnitor between the date of the Financial Statements and the Effective Date.
 New Borrower acknowledges that the Financial Statements have been provided to
Lender to induce Lender to enter into this Assumption Agreement and are being
relied upon by Lender for such purposes.
(d)       Bankruptcy Proceedings.  None of New Borrower or New Indemnitor
(collectively, the "New Borrower Parties") or any other entities which may be
owned or controlled directly or indirectly by any of New Borrower Parties
(collectively, the "Related Entities") has been a debtor in or subject of any
Debtor Proceeding within ten (10) years prior to the Effective Date.
(e)        Defaults on Other Indebtedness.  None of New Borrower Parties or any
Related Entities has materially defaulted under its or their obligations with
respect to any other indebtedness within the seven (7) years preceding the
Effective Date.  For purposes of this section 1.2(e), a material default is one
that would have a material adverse effect on the ability of either New Borrower
Party to perform its respective obligations under the Loan Documents.
(f)        New Borrower's Organizational Documents.  New Borrower has not
transacted any business in New Borrower's name since its formation except in
connection with the consummation of the Purchase Agreement.  New Borrower is and
will continue to be in full compliance with all of its organizational documents
and the single purpose entity and separateness requirements of Section 5.12 of
the Loan Agreement and such organizational documents do not conflict with any of
such single purpose entity and separateness requirements of the Loan Agreement.
(g)       Assets of New Borrower.  The only assets of New Borrower are the
Property, the personal property owned by New Borrower and used in connection
with the Property, and cash or cash equivalents.
MIAMI 5057132.10 80265/47887
EXECUTION COPY
6

--------------------------------------------------------------------------------

(h)     Management of Property.  New Borrower is entering into a Property
Management Agreement with Property Manager for the management of the Property
(the "New Management Agreement").  The term "Management Agreement" or
"management agreement" or such other similar term in the Loan Documents shall
subsequently refer to the New Management Agreement.  The term "Property Manager"
or such other similar term in the Loan Documents shall subsequently refer to the
Property Manager.  New Borrower covenants and agrees to comply with and to
direct the Property Manager to comply with all terms and conditions of the Loan
Documents concerning the management of the Property, including without
limitation the obligation to obtain Lender's consent to the management of the
Property by any entity other than Property Manager.  Property Manager shall
execute and deliver to Lender a subordination of the New Management Agreement in
form acceptable to Lender.
(i)       Loans to Related Entities.  There are no loans payable by New Borrower
to any of the Related Entities or any other entities or persons.
(j)       Non-Consolidation Opinion.  New Borrower will comply with each of the
assumptions made with respect to it in that certain substantive
non-consolidation opinion letter, dated the Effective Date, delivered by New
Borrower's counsel in connection with the Requested Actions (the
"Non-Consolidation Opinion"), including but not limited to, any exhibits
attached thereto, any certificates referred to therein and any subsequent
non-consolidation opinion delivered in accordance with the terms and conditions
of the Security Instrument.  All of the assumptions made in the
Non-Consolidation Opinion, including, but not limited to, any exhibits attached
thereto, and any certificates referred to therein are true and correct.
(k)       New Borrower Parties' Interests.  None of New Borrower Parties is
obtaining a loan to finance its direct or indirect interest in New Borrower or
the Property or pledging its direct or indirect interest in New Borrower to any
party.  WWE is the sole owner of any direct ownership interest in New Borrower,
and no other entity or individual has any right to take over direct control of
such ownership interest.
(l)      Prohibited Person.  After review of the website identified below, that
none of New Borrower or, to the best of New Borrower's knowledge, New Indemnitor
or any of their respective officers, directors, members or shareholders holding
greater than forty-nine percent (49%) of the equity interests in such entity, is
an entity or person (i) that is listed in the Annex to, or is otherwise subject
to the provisions of, Executive Order 13224, issued on September 24, 2001
(“EO13224“), (ii) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC“) most current list of “Specifically
Designated Nationals and Blocked Persons“ (which list may be published from time
to time in various media including, but not limited to, the OFAC website,
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, (iii) who commits,
threatens to commit or supports “terrorism“, as that term is defined in EO13224,
or (iv) who, to the knowledge of New Borrower, is otherwise affiliated with any
entity or person listed above (any and all parties or persons described in
clauses [i] – [iv] above are collectively referred to as a “Prohibited
Person“).  None of New Borrower Parties or any of their respective officers,
directors, members or shareholders holding greater than forty-nine percent (49%)
of the equity interests in such entity, will (a) knowingly conduct any business,
or engage in any transaction or dealing, with any Prohibited Person, including,
but not limited to, the making or receiving of any
MIAMI 5057132.10 80265/47887
EXECUTION COPY
7

--------------------------------------------------------------------------------


contribution of funds, goods, or services, to or for the benefit of a Prohibited
Person, or (b) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in EO13224.  New Borrower covenants
and agrees to deliver (from time to time) to Lender any such certification as
may be requested by Lender in its reasonable discretion, confirming that, based
on reasonable inquiry (x) none of New Borrower Parties or any of their
respective officers, directors, members or shareholders holding greater than
forty-nine percent (49%) of the equity interests in such entity, is a Prohibited
Person and (y) none of New Borrower, or to the best of New Borrower's knowledge,
any of the other New Borrower Parties, or their respective officers, directors,
members or shareholders holding greater than forty-nine percent (49%) of the
equity interests in such entity, has (a) knowingly conducted any business, or
engaged in any transaction or dealing, with any Prohibited Person, including, 
but not limited to, the making or receiving of any contribution of funds, goods,
or services, to or for the benefit of a Prohibited Person or (b) knowingly
engaged in or conspired to engage in any transaction that evaded or avoided, or
had the purpose of evading or avoiding, or attempted to violate, any of the
prohibitions set forth in EO13224.
(m)       Loan Documents.  The Loan Documents, from and after the Effective
Date, are valid and legally binding obligations of New Borrower, enforceable
against New Borrower and the Property in accordance with their terms.  This
Assumption Agreement and the execution of other contemplated documents do not
constitute the creation of a new debt or the extinguishment of the debt
evidenced by the Loan Documents, and they shall not in any way affect or impair
the liens and security interests created by the Loan Documents, which New
Borrower acknowledges to be valid and existing liens and security interests in
the Property.  New Borrower agrees that the lien and security interests created
by the Loan Documents continue to be in full force and effect, unaffected and
unimpaired by this Assumption Agreement or by the transfer of the Property or
any collateral described in financing statements filed in connection with the
Loan Documents and that said liens and security interests shall so continue in
their perfection and priority until the debt secured by the Loan Documents is
fully discharged.  As of the Effective Date, New Borrower has no defenses,
affirmative defenses, setoffs, claims, counterclaims, crossclaims or causes of
action of any kind or nature whatsoever against the Lender Parties with respect
to (i) the Loan, (ii) the indebtedness due under the Loan Documents (the
"Indebtedness"), (iii) the Loan Documents, or (iv) the Property.  To the extent
New Borrower would be deemed to have any such defenses, affirmative defenses,
setoffs, claims, counterclaims, crossclaims or causes of action as of the
Effective Date, New Borrower knowingly waives and relinquishes them.  New
Borrower acknowledges that it has received copies of all of the Loan Documents
set forth on Exhibit B hereto.
(n)       No Default.  To New Borrower's actual knowledge, no event, fact or
circumstance has occurred or failed to occur which constitutes, or with the
lapse or passage of time, giving of notice or both, could constitute a default
or Event of Default under the Loan Documents, other than the commencement of the
Bankruptcy Case, the transfer of Original Borrower's funds to Affiliates of
Original Borrower  in order to pay such Affiliate's obligations, the failure of
Original Borrower to complete the Required Remediation set forth in Exhibit A of
the Loan Agreement, within six months of the date of the Loan Agreement, and
each of the events, facts and circumstances listed in Section 3.2(a)(i) through
(a)(v).
MIAMI 5057132.10 80265/47887
EXECUTION COPY
8

--------------------------------------------------------------------------------


(o)       Inspections.  Other than (i) that certain Phase I Environmental Site
Assessment for the Property dated September 4, 2013, prepared by Tetra Tech
Inc., (ii) that certain Property Condition Report for the Property dated
December 31, 2014, prepared by Partner Assessment Corporation, under Property
No. 14-131381.4, (iii) that certain Phase 1 Environmental Site Assessment for
the Property dated March 31, 2015, prepared by Partner Assessment Corporation,
under Property No. 14-131381.4,  (iv) that certain letter on the Cost of
Regulatory Compliance, dated June 2, 2015, prepared by Tetra Tech Inc., (v) that
certain Phase I Environmental Site Assessment for the Property dated May 20,
2016, prepared by Tetra Tech Inc., (vi) that certain Report Review and
Environmental Cost Estimate Summary dated June 14, 2016, prepared by GZA, under
File No. 05.0045831.00, and (vii) that certain Phase I Environmental Site
Assessment for the Property dated August 10, 2016, prepared by GZA, under File
No. 05.0045831.00, New Borrower has not obtained any other written inspection
reports relating to the Property.  New Borrower has not obtained any tenant
estoppel certificates from the tenants located at the Property that have not
been delivered to Lender.
(p)       Affirmation.  To New Borrower's actual knowledge, New Borrower affirms
and confirms the truth and accuracy of all representations and warranties in the
Loan Documents, to the extent they relate to the New Borrower Parties, in all
material respects, as if made on the Effective Date, except to the extent any
such representations or warranties have been modified in the Assumption
Agreement or pertain to facts and circumstances as of a date prior to the
Effective Date.
ARTICLE 2

ACKNOWLEDGMENTS AND COVENANTS OF PARTIES
As a material inducement to the Parties to enter into this Assumption Agreement
and to consent to Requested Actions, each of the Parties, as to itself only,
acknowledges, warrants, represents, covenants and agrees to and with the other
Parties as follows:
2.1.       Assumption of Loan.  New Borrower assumes the indebtedness due under
the Note, the Loan and all of Original Borrower’s other obligations, as grantor,
mortgagor, borrower, assignor, trustor, indemnitor, guarantor, or maker, as the
case may be, under the Loan Documents to the same extent as if New Borrower had
signed such instruments, provided, that New Borrower shall be responsible for
any obligations of Original Borrower under the Loan Documents solely with
respect to the period from and after the Effective Date, and shall not be
required to cure, or make whole Lender with respect to, any obligations under
the Loan Documents with respect to the period prior to the Effective Date,
including without limitation with respect to any obligation to fund any
Subaccounts prior to the Effective Date.  New Borrower agrees to comply with and
be bound by all the terms, covenants and agreements, conditions and provisions
set forth in the Loan Documents, subject to the limitation in the foregoing
proviso, from and after the Effective Date.  Notwithstanding the foregoing, New
Borrower agrees to perform the Required Repairs and Required Remediation with
the ability to draw upon the Required Repairs Subaccount and the Environmental
Subaccount for the cost thereof, as more fully set forth in Sections 3.2 and
3.14 of the Loan Agreement and Sections 3 and 4 of Schedule 3.1 attached
hereto.  Further, any Property-related condition which requires a repair to be
performed at the Property, other than the Required Repairs and the Required
MIAMI 5057132.10 80265/47887
EXECUTION COPY
9

--------------------------------------------------------------------------------


Remediation, to the extent not discovered until on or after the Effective Date,
but which may have arisen prior to the Effective Date, shall be the
responsibility of the New Borrower to remedy, to the extent set forth in the
Loan Agreement.
2.2.       Indebtedness.  Borrower Parties acknowledge and agree that Lender
will continue to hold the Escrow Balances for the benefit of New Borrower in
accordance with the terms of the Loan Documents.  Lender represents and warrants
to New Borrower that the first sentence of Recital B of this Agreement is true
and correct.  Lender further represents and warrants to New Borrower that to
Lender's actual knowledge:  (i) the amounts of the Loan and Subaccounts set
forth in Section 1.1(j) are correct, (ii) $1,864,536.50 is the amount due from
New Borrower on the Effective Date (the "Bring Current Amount"), (iii)
$221,808.89 is the amount due from Original Borrower on the Effective Date (the
"OB Bring Current Amount") for accrued interest on the Loan for the period from
12:01 a.m. on August 1, 2016 through the Effective Date, for Lender's attorneys'
fees and costs, and to reimburse Lender for the reimbursement of the Americares
cure claim deducted by New Borrower from the Bring Current Amount, to be paid on
the Effective Date from the Cash Management Account (other than the
Subaccounts); (iv) New Borrower’s payment of the Bring Current Amount and
Original Borrower's payment of the OB Bring Current Amount to Lender on the
Effective Date constitutes full and final payment of all amounts necessary to
cure any and all payment obligations due and owing under the Loan Documents as
of the Effective Date,  except for the payment of the principal balance of the
Loan in the amount of $23,000,000.00; (v) Lender has not issued any written
notices of default to Original Borrower which have not been cured by the payment
of the Bring Current Amount and the OB Bring Current Amount; (vi) there are no
other Defaults or Events of Default as of the Effective Date that have not been
cured by the payment of the Bring Current Amount and the OB Bring Current
Amount; (v) as of the Effective Date, the Cash Management Period has ended and
interest on the principal amount of the Loan has ceased accruing at the Default
Rate until such later time as the Loan shall bear interest at the Default Rate
pursuant to Section 2.2.2 of the Loan Agreement; (vi) the transfer of the
Property to New Borrower on the Effective Date is a permitted Special Transfer
under Section 5.16 of the Loan Agreement and the first Special Transfer of the
Property under Section 5.16(c) of the Loan Agreement; and (vii) all of the
conditions for a Special Transfer of the Property pursuant to Section 5.16 of
the Loan Agreement have been satisfied in full.
2.3.       Assumption Fees.  The Parties agree that the transfer of the Loan and
Property from Original Borrower to New Borrower is a “first Special Transfer”
under Section 5.16(c) of the Loan Agreement, and that no assumption or other fee
shall be due and payable to Lender in connection with the closing of this
transaction.
2.4.        Payment of Transaction Costs and Expenses.
  (a)       The legal fees and disbursements of Lender's counsel, Bilzin Sumberg
Baena Price & Axelrod LLP, and other expenses in connection with the preparation
of this Assumption Agreement and the transactions contemplated in this
Assumption Agreement shall be paid from a portion of each of the Bring Current
Amount and the OB Bring Current Amount, as set forth in Section 2.2 above.
MIAMI 5057132.10 80265/47887
EXECUTION COPY
10

--------------------------------------------------------------------------------

 (b)       New Borrower shall pay at the time of execution of this Assumption
Agreement by Lender: (a) all recording costs and documentary stamps, or other
taxes if any, due upon the recording of this Assumption Agreement; and (b) the
costs of updating Lender's policy of title insurance insuring the Security
Instrument to a current date and endorsing such policy to include this
Assumption Agreement in the description of the Security Instrument with no
additional exceptions, or, at Lender's option, the cost of obtaining a new
Lender's policy of title acceptable to Lender insuring the Loan Documents as
affected by this Assumption Agreement.
2.5.       Information.  New Borrower confirms that all information provided to
Lender and/or any Servicer by or on behalf of New Borrower or any of its
employees, officers, directors, partners, members, managers or representatives,
in connection with or relating to (i) the Requested Actions, (ii) this
Assumption Agreement or the contemplated transactions or (iii) the Property,
contains no untrue statement of material fact and does not omit a material fact
necessary in order to make such information not materially misleading, and the
provision of any such information by Lender or any Servicer  to any Rating
Agency is expressly consented to by New Borrower and will not infringe upon or
violate any intellectual property rights of any party (collectively, the "NB
Disclosure Representations").  New Borrower agrees to reimburse, indemnify and
hold Lender Parties harmless from and against any and all liabilities,
judgments, costs, claims, damages, penalties, expenses, losses or charges
(including, but not limited to, all reasonable legal fees and court costs)
(collectively, "Indemnification Costs"), which may now or in the future be
undertaken, suffered, paid, awarded, assessed or otherwise incurred as a result
of or arising out of any breach or inaccuracy of the NB Disclosure
Representations or any fraudulent or tortious conduct of New Borrower in
connection with the Requested Actions, this Assumption Agreement or the
contemplated transactions, or the Property, including any misrepresentation of
financial data presented to Lender and/or Servicer.
2.6.       Release and Covenant Not To Sue.  Each of Borrower Parties, as to
itself and all of its heirs, successors and assigns only, remises, releases,
acquits, satisfies and forever discharges Lender Parties from any and all manner
of debts, accountings, bonds, warranties, representations, covenants, promises,
contracts, controversies, agreements, liabilities, obligations, expenses,
damages, judgments, executions, actions, inactions, claims, demands and causes
of action of any nature whatsoever, whether at law or in equity, whether known
or unknown, either now accrued or subsequently maturing, which any of Borrower
Parties now has or subsequently may have by reason of any matter, cause or
thing, from the beginning of the world to and including the Effective Date,
including, without limitation, matters arising out of or relating to (a) the
Loan, (b) the Loan Documents, (c) the Indebtedness, (d) the Property, and (e)
any other agreement or transaction between Borrower Parties or any one of them
and any of Lender Parties concerning matters arising out of or relating to the
items set forth in subsections (a) – (d) above.  Each of Borrower Parties, as to
itself and all of its respective heirs, successors and assigns only, covenants
and agrees never to institute or cause to be instituted or continue prosecution
of any suit or other form of action or proceeding of any kind or nature
whatsoever against any of Lender Parties by reason of or in connection with any
of the foregoing matters, claims or causes of action.
2.7.       Further Assurances.  Each Party shall execute and deliver to the
other Parties such agreements, instruments, documents, financing statements and
other writings as may be reasonably requested from time to time by such other
Parties to perfect and to maintain the
MIAMI 5057132.10 80265/47887
EXECUTION COPY
11

--------------------------------------------------------------------------------

 
perfection of Lender's security interest in and to the Property, and to
consummate the transactions contemplated by or in the Loan Documents and this
Assumption Agreement, and, to the extent such documents affect the Lender, the
Sale Order and the Purchase Agreement.


ARTICLE 3

ADDITIONAL PROVISIONS
3.1.       Modifications to Loan Documents.  From and after the Effective Date,
the Loan Documents shall be modified in accordance with the terms set forth in
Schedule 3.1 attached to and incorporated into this Assumption Agreement.
3.2.        Consent of Lender.
 (a)       Subject to the terms of this Assumption Agreement, Lender consents to
the Requested Actions.  Further, Lender agrees that: (i) New Borrower may be an
Affiliate of New Indemnitor and may assume the Original Borrower’s interest in
the Leases, including without limitation any Leases in which New Indemnitor is
the tenant thereunder (collectively, the "Lease Assumption"), and such Lease
Assumption shall not breach Section 5.9.1 of the Loan Agreement, nor constitute
a Default or Event of Default under the Loan Agreement; (ii) New Borrower’s
entry into the New Management Agreement with Property Manager satisfies Sections
5.11 and 5.16(k) of the Loan Agreement; (iii) the failure of the Original
Borrower to complete the Required Repairs and Required Remediation as provided
in Sections 3.2 and 3.14 of the Loan Agreement is not a Default or Event of
Default from and after the Effective Date, but shall instead be governed by
Sections 3 and 4 of Schedule 3.1 attached hereto; (iv) none of the Lease
Amendments constitutes a Major Tenant Trigger Event or a Major Tenant Trigger
Renewal Event; and (v) any breach by Original Borrower of Section 1.1 of this
Assumption Agreement does not and shall not constitute a Default or Event of
Default from and after the Effective Date.
(b)       New Borrower agrees that neither this Assumption Agreement nor
Lender’s consent to the Requested Actions shall be deemed Lender’s consent or a
waiver of Lender’s right to consent to any other action requiring Lender consent
under the Loan Documents that may be contained in any of the documents or items
delivered to Lender in connection with the Requested Actions, whether or not
such documents or items were reviewed and/or accepted by Lender, including but
not limited to any action permitted under the New Borrower Operating Agreement. 
Moreover, neither this Assumption Agreement nor Lender’s consent to the
Requested Actions shall constitute a modification of any of the terms or
conditions of the Loan Documents, except as expressly provided for in this
Assumption Agreement.
3.3.       Release of Original Borrower.  Lender releases Original Borrower for
any acts or events occurring or obligations arising under the Loan Documents
after the Effective Date with the exception of any liability of Original
Borrower based upon (a) any material misrepresentation of Original Borrower in
this Assumption Agreement or any other document executed in connection with this
Assumption Agreement and/or (b) the obligations under the Section 5.18 of the
Loan Agreement solely to the extent of claims asserted by third parties (which
shall expressly exclude New Borrower, Lender and their respective Affiliates),
relating to
MIAMI 5057132.10 80265/47887
EXECUTION COPY
12

--------------------------------------------------------------------------------

the presence, disposal, escape, seepage, leakage, spillage, discharge, emission,
release, or threatened release of any hazardous substance on, from or affecting
the Property (the "Environmental Indemnity Obligations") or any of the other
Loan Documents that are caused by Original Borrower or any of its agents or
result from the existence of conditions existing prior to the Effective Date or
migrating to or from any portion of the Property prior to the Effective Date, or
result from a violation of any environmental laws prior to the Effective Date.
Original Borrower shall bear the burden of proving when hazardous
substances first existed upon, about or beneath the Property or began migrating
to or from the Property and when a violation of environmental laws first
occurred.  The foregoing burden of proof is for the benefit of the Lender, its
successors and assigns, and is not for the benefit of any other party.
3.4.       UCC Filings.  New Borrower grants and confirms unto Lender a first
lien priority security interest in all of New Borrower's assets, including but
not limited to all of its (i) personal property and all of the fixtures located
at the Property and (ii) the Property (as such term is defined in the Security
Instrument) to the maximum extent permitted by the Uniform Commercial Code
("UCC").  Borrower Parties hereby consent to the filing of any financing
statements or UCC forms required to be filed in the applicable states or any
other applicable filing office, including, but not necessarily limited to, the
state of organization of New Borrower and in the Records (collectively
"Filings") in order to perfect or continue the perfection of said interest and,
notwithstanding anything contained in any of the Loan Documents to the contrary,
in accordance with the UCC, as amended subsequent to the making of the Loan,
said Filings may be made by Lender without the consent of either of the Borrower
Parties.
3.5.       References to Loan Documents.  All references to the term Loan
Documents in the Loan Agreement, Security Instrument and the other Loan
Documents are modified to include this Assumption Agreement and all documents
executed and/or required in connection with the Requested Actions.  All
references to the term Loan Agreement in the Loan Agreement, the Security
Instrument, and the other Loan Documents shall mean and refer to the Loan
Agreement as modified by the terms of this Assumption Agreement.
ARTICLE 4

MISCELLANEOUS PROVISIONS
4.1.        No Limitation of Remedies.  No right, power or remedy conferred upon
or reserved to or by Lender in this Assumption Agreement is intended to be
exclusive of any other right, power or remedy conferred upon or reserved to or
by Lender under this Assumption Agreement, the Loan Documents or at law, but
each and every remedy shall be cumulative and concurrent, and shall be in
addition to each and every other right, power and remedy given under this
Assumption Agreement, the Loan Documents or now or subsequently existing at law.
4.2.       No Waivers.  Except as otherwise expressly set forth in this
Assumption Agreement, nothing contained in this Assumption Agreement shall
constitute a waiver of any rights or remedies of any Party under the Loan
Documents or at law.  No delay or failure on the part of any Party in the
exercise of any right or remedy under this Assumption Agreement shall operate as
a waiver, and no single or partial exercise of any right or remedy shall
preclude other or further exercise thereof or the exercise of any other right or
remedy.  No action or forbearance
MIAMI 5057132.10 80265/47887
EXECUTION COPY
13

--------------------------------------------------------------------------------


by any Party contrary to the provisions of this Assumption Agreement shall be
construed to constitute a waiver of any of the express provisions.  Any Party
may in writing expressly waive any of such Party's rights under this Assumption
Agreement without invalidating this Assumption Agreement.
4.3.       Successors or Assigns.  Whenever any Party is named or referred to in
this Assumption Agreement, the heirs, executors, legal representatives,
successors, successors-in-title and assigns of such Party shall be deemed
included.  All covenants and agreements in this Assumption Agreement shall bind
and inure to the benefit of the heirs, executors, legal representatives,
successors, successors-in-title and assigns of the Parties, whether so expressed
or not.
4.4.       Construction of Agreement.  Each Party hereto acknowledges that it
has participated in the negotiation of this Assumption Agreement and no
provision shall be construed against or interpreted to the disadvantage of any
Party by any court or other governmental or judicial authority by reason of such
Party having or being deemed to have structured, dictated or drafted such
provision.  Each Party at all times has had access to an attorney in the
negotiation of the terms of and in the preparation and execution of this
Assumption Agreement and have had the opportunity to review and analyze this
Assumption Agreement for a sufficient period of time prior to execution and
delivery.  No representations or warranties have been made by or on behalf of
any Party, or relied upon by any Party, pertaining to the Assumption of the
Loan, other than those set forth in this Assumption Agreement.  All prior
statements, representations and warranties, if any, are totally superseded and
merged into this Assumption Agreement, which represents the final and sole
agreement of the Parties with respect to the Assumption of the Loan.  All of the
terms of this Assumption Agreement were negotiated at arm's length, and this
Assumption Agreement was prepared and executed without fraud, duress, undue
influence or coercion of any kind exerted by any of the Parties upon the
others.  The execution and delivery of this Assumption Agreement are the free
and voluntary act of the Parties.
4.5.       Invalid Provision to Affect No Others.  If, from any circumstances
whatsoever, fulfillment of any provision of this Assumption Agreement or any
related transaction at the time performance of such provision shall be due,
shall involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity.  If any clause or provision
operates or would prospectively operate to invalidate this Assumption Agreement,
in whole or in part, then such clause or provision only shall be deemed deleted,
as though not contained in this Assumption Agreement, and the remainder of this
Assumption Agreement shall remain operative and in full force and effect.
4.6.       Notices.  Notwithstanding anything to the contrary contained in any
of the Loan Documents, any and all notices, elections, approvals, consents,
demands, requests and responses ("Communications") permitted or required to be
given under this Assumption Agreement or the Loan Documents shall not be
effective unless in writing, signed by or on behalf of the party giving the
same, and sent by certified or registered mail, postage prepaid, return receipt
requested, or by hand delivery or a nationally recognized overnight courier
service (such as FedEx), to the Party to be notified at the address of such
Party set forth below or at such other
MIAMI 5057132.10 80265/47887
EXECUTION COPY
14

--------------------------------------------------------------------------------

address within the continental United States as such other Party may designate
by notice specifically designated as a notice of change of address and given in
accordance with this Section.  Any Communications shall be effective upon the
earlier of their receipt or three days after mailing in the manner indicated in
this Section.  Receipt of Communications shall occur upon actual delivery but if
attempted delivery is refused or rejected, the date of refusal or rejection
shall be deemed the date of receipt.  Any Communication, if given to Lender,
must be addressed as follows, subject to change as provided above:
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee
c/o Wells Fargo Bank, National Association
Commercial Mortgage Servicing
MAC D1086-120
550 South Tryon Street, 14th Floor
Charlotte, North Carolina 28202
Re:  WFCM 2015-NXS2; Loan No.:  30-4110008
With a copy to:
Rialto Capital Advisors, LLC
790 NW 107th Avenue, Suite 400
Miami, Florida 33172
Attn:     Niral Shah, Director
Re:  WFCM 2015-NXS2 Loan No.:  30-4110008
   
and, if given to Original Borrower, must be addressed as follows,
notwithstanding any other address set forth in the Loan Documents to the
contrary, subject to change as provided above:
 
88 HAMILTON AVENUE ASSOCIATES, LLC
c/o Seaboard Realty, LLC
One Atlantic Street
Stamford, Connecticut  06901
Attn:  Marc Beilinson
 
With a copy to:
 
Young Conaway Stargatt & Taylor, LLP
Attn:  Robert S. Brady, Sean T. Greecher and Ryan M. Bartley
1000 North King Street
Rodney Square
Wilmington, DE 19801
and, if given to New Borrower, must be addressed as follows, subject to change
as provided above:
 
MIAMI 5057132.10 80265/47887
EXECUTION COPY
15

--------------------------------------------------------------------------------

 
 WWE Real Estate Holdings, LLC
 1241 East Main Street
 Stamford, CT  06902
 Attn:  James W. Langham
 SVP & Assistant General Counsel
 
With a copy to:
 
 K&L Gates LLP
 599 Lexington Avenue
 New York, New York  10019
 Attn:  Robert T. Honeywell, Esq.
      
4.7.       Governing Law.  This Assumption Agreement shall be interpreted,
construed and enforced in accordance with the provisions of Section 10.6 of the
Loan Agreement.
4.8.       Headings; Exhibits.  The headings of the articles, sections and
subsections of this Assumption Agreement are for the convenience of reference
only, are not to be considered a part of this Assumption Agreement and shall not
be used to construe, limit or otherwise affect this Assumption Agreement.
4.9.       Modifications.  The terms of this Assumption Agreement may not be
changed, modified, waived, discharged or terminated orally, but only by an
instrument or instruments in writing, signed by the Party against whom the
enforcement of the change, modification, waiver, discharge or termination is
asserted. Lender's consent to the Requested Actions shall not be deemed to
constitute Lender's consent to any provisions of the organizational documents
that would be in violation of the terms and conditions of any of the Loan
Documents.
4.10.     Time of Essence; Consents.  Time is of the essence of this Assumption
Agreement and the Loan Documents.  Any provisions for consents or approvals in
this Assumption Agreement shall mean that such consents or approvals shall not
be effective unless in writing and executed by Lender.
4.11.     Counterparts.  This Assumption Agreement may be executed in three or
more counterparts, each of which shall be deemed an original, but all of which
will constitute the same agreement.  Any signature page of this Assumption
Agreement may be detached from any counterpart of this Assumption Agreement
without impairing the legal effect of any signatures thereon and may be attached
to another counterpart of this Assumption Agreement identical in form hereto but
having attached to it one or more additional signature pages.
4.12.     New Indemnitor Joinder.  New Indemnitor shall assume the obligations
of Original Indemnitor under the Guaranty pursuant to and solely to the extent
set forth in the Joinder by and Agreement of New Indemnitor attached to this
Assumption Agreement.
4.13.     WAIVER OF TRIAL BY JURY.  BORROWER PARTIES AND LENDER HEREBY AGREE NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH
MIAMI 5057132.10 80265/47887
EXECUTION COPY
16

--------------------------------------------------------------------------------


REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER PARTIES AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  ANY PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION 4.6 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY THE OTHER PARTIES.


(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 
MIAMI 5057132.10 80265/47887
EXECUTION COPY
17

--------------------------------------------------------------------------------

The Parties have executed and delivered this Assumption Agreement as of the day
and year first above written.
Witnesses:
LENDER:

  
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
WELLS FARGO COMMERCIAL MORTGAGE TRUST 2015-NXS2, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2015-NXS2
 

  By: Rialto Capital Advisors, LLC, a Delaware limited liability company, as
attorney-in-fact             /s/ Fernando Granados     By: /s/ Adam Singer   
Print Name: Fernando Granados       Adam Singer, Managing Director      

        /s/ Gustavo Rodriguez           Print Name: Gustavo Rodriguez           
  

 
STATE OF FLORIDA

COUNTY OF MIAMI-DADE
)
)     SS:
)


 
The foregoing instrument was acknowledged before me this 23rd day of August,
2016, by Adam Singer, as Managing Director of Rialto Capital Advisors, LLC, a
Delaware limited liability company, on behalf of said limited liability company,
as attorney-in-fact for WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE FOR
THE REGISTERED HOLDERS OF WELLS FARGO COMMERCIAL MORTGAGE TRUST 2015-NXS2,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2015-NXS2, on behalf of
the said trust.  He __X__ is personally known to me or _____ has produced a
driver’s license as identification.
 
 
/s/ Dylan Burstyn
 
Notary Public, State of Florida
 
Print Name:  Dylan Burstyn
 
My Commission Expires:  10/22/18

  
[AFFIX NOTARY STAMP ABOVE]
 
MIAMI 5057132.10 80265/47887
EXECUTION COPY

--------------------------------------------------------------------------------

The Parties have executed and delivered this Assumption Agreement as of the day
and year first above written.
  
Witnesses:
ORIGINAL BORROWER:

    
 
88 HAMILTON AVENUE ASSOCIATES, LLC, a Delaware limited liability company
 
  
       /s/ Karyn Nertnay   By: /s/ Marc Beilinson      Print Name: Karyn Nertnay
  Name: Marc Beilinson             Title: Chief Restructuring Officer      

 

/s/ Ursula Farrell         Print Name: Ursula Farrell                    

 
 
STATE OF
New York
)
 

 
)    SS.:
 
COUNTY OF
New York
)
 

    
THIS IS TO CERTIFY that on this 24th day of August, 2016, before me, the
subscriber, a Notary Public for the jurisdiction aforesaid, personally appeared
Marc Beilinson, being personally well known to me to be the Chief Restructuring
Officer of 88 HAMILTON AVENUE ASSOCIATES, LLC, a Delaware limited liability
company and acknowledged that he, being authorized so to do, executed the
foregoing as the free act and deed of said limited liability company.
IN WITNESS WHEREOF, I have hereunto set my hand and notarial seal the day and
year written above.
 
 
/s/ Maria D'Onza
 
Notary Public, State of New York
 
 
My Commission Expires:  June 14, 2018

  


MIAMI 5057132.10 80265/47887
EXECUTION COPY

--------------------------------------------------------------------------------


  
The Parties have executed and delivered this Assumption Agreement as of the day
and year first above written.

Witnesses:
NEW BORROWER:

  
 
WWE REAL ESTATE HOLDINGS, LLC, a Delaware limited liability company
 

  By: World Wrestling Entertainment, Inc., a Delaware corporation, its Sole
Member

  

/s/ James W. Langham   By: /s/ Mark Kowal    Print Name: James W. Langham  
Name: Mark Kowal              Title: CAO, SVP Controller                        
  /s/ Robert Wall             Print Name: Robert Wall                          
                 

 
 
STATE OF
Connecticut
)
 

 
)    SS.:  Stamford
 
COUNTY OF
Fairfield
)
 

      
THIS IS TO CERTIFY that on this 24th day of August, 2016, before me, the
subscriber, a Notary Public for the jurisdiction aforesaid, personally appeared
Mark Kowal, being personally well known to me to be the CAO, SVP of World
Wrestling Entertainment, Inc., a Delaware corporation, on behalf of said
corporation, as sole member of WWE Real Estate Holdings, LLC, a Delaware limited
liability company, on behalf of said limited liability company, and acknowledged
that s/he, being authorized so to do, executed the foregoing as the free act and
deed of said limited liability company.
IN WITNESS WHEREOF, I have hereunto set my hand and notarial seal the day and
year written above.
 
 
 
/s/ Margaret  M. Ytuarte 
 
Notary Public, State of Connecticut
 
My Commission Expires:  7/31/17

  
MIAMI 5057132.10 80265/47887
EXECUTION COPY

--------------------------------------------------------------------------------

SCHEDULE 3.1
   
MODIFICATIONS TO LOAN DOCUMENTS
1. Definitions.
   a.        All references to the term “Borrower” in the Loan Agreement shall
mean and refer to New Borrower as defined in the Assumption Agreement.
   b.       The definition of the term “Guarantor” in the Loan Agreement is
deleted and replaced with “World Wrestling Entertainment, Inc., a Delaware
corporation.”
   c.        All references to the terms "Key Principals" and "Borrower
Representative" in the Loan Agreement shall be deleted and any provisions
therein regarding Key Principals or Borrower Representative shall be of no force
and effect..
   d.       All references to the term “Lender” in the Loan Agreement shall mean
and refer to the Lender as defined in the Assumption Agreement.
   e.        The definition of the term "Loan Documents" set forth in Section
1.1.2 of the Loan Agreement is deleted and replaced with the following
definition:
   
Loan Documents:  this Agreement and all other documents, agreements and
instruments set forth in Exhibit B to the Assumption Agreement, as any such
document may hereafter be amended, restated, replaced, supplemented or otherwise
modified from time to time, including by way of the Assumption Agreement by and
among 88 Hamilton Avenue Associates, LLC, Borrower and Lender dated as of
September 13, 2016 (the "Assumption Agreement").
   
   f.       All references to the term "Manager" in the Loan Agreement shall
hereafter mean and refer to the Property Manager, as defined in the Assumption
Agreement, or any successor, assignee or replacement manager appointed by
Borrower in Accordance with Section 5.11 hereof.
   g.       The definition of the term "Permitted Transfers" set forth in
Section 1.1.2 of the Loan Agreement is deleted and replace with the following
definition:
MIAMI 5057132.10 80265/47887
EXECUTION COPY

--------------------------------------------------------------------------------

Permitted Transfers: (i) a Lease entered into in accordance with the Loan
Documents, (ii) a Special Transfer in accordance with the requirements set forth
in Section 5.16, (iii) a Permitted Encumbrance, (iv) a Transfer of an interest
in Guarantor on a national securities exchange so long as such Transfer does not
result in a Change of Control, or (v) provided that no Default or Event of
Default shall then exist, a Transfer of an interest in Borrower held by
Guarantor or an Affiliate of Guarantor, provided that (A) such Transfer is to an
Affiliate of Guarantor, (B) Borrower shall give Lender notice of such Transfer,
together with copies of all instruments effecting such Transfer, not less than
thirty (30) days prior to the date of such Transfer, (C) the legal and financial
structure of Borrower and the single purpose nature and bankruptcy remoteness of
Borrower after such Transfer shall satisfy Lender’s then current applicable
underwriting criteria and requirements, and Section 5.12 of the Loan Agreement,
and (D) such Transfer shall not result in a Change of Control.
     
For purposes of this definition, a "Change of Control" shall occur if:
  
(i)       Guarantor, together with any Affiliates of Guarantor, are no longer
the direct and indirect owner(s) of 100% of the ownership and economic interest
in the Borrower; or
 
(ii)       Guarantor is no longer the Guarantor under the Guaranty of Recourse
Obligations in connection with the Loan.

2.       Organizational Chart.  The organizational chart attached to the Loan
Agreement as Schedule 3 is deleted and replaced by the organizational chart
attached to this Assumption Agreement as Exhibit D.
3.       Required Repairs.  New Borrower will timely complete all Required
Repairs as required by Schedule 2 of the Loan Agreement, subject to the
availability of funds maintained by Lender in the Required Repairs Subaccount to
reimburse New Borrower for the cost of the Required Repairs, in the manner
described in Section 3.2.2 of the Loan Agreement, and will provide Lender with
evidence of such completion and compliance.
4.       Required Remediation.  New Borrower will comply with all obligations
under the Loan Agreement regarding the Required Remediation, as more fully set
forth in Exhibit A of the Loan Agreement, subject to the availability of funds
maintained by Lender in the Environmental Subaccount to reimburse New Borrower
for the cost of the Required
MIAMI 5057132.10 80265/47887
EXECUTION COPY
2

--------------------------------------------------------------------------------

Remediation, in the manner described in Section 3.14 of the Loan Agreement.  The
Required Remediation is expected to be completed by September 30, 2019;
provided, however, New Borrower is not guarantying to Lender the completion of
the Required Remediation by that date, and the failure to complete the Required
Remediation by such date shall not give rise to a Default or Event of Default,
so long as New Borrower is diligently pursuing the Required Remediation.
5.       Leases.  The second sentence of Section 5.9.1 of the Loan Agreement is
deleted and replaced with the following:
  
All renewals of leases and all proposed leases shall provide for rental rates
and terms comparable to then existing local market rates and shall be arm’s
length transactions with bona fide, independent third-party Tenants or with
Affiliates of Borrower.
    
6.       Publicity.  Section 10.16 of the Loan Agreement is amended to add the
following sentence at the end of such section:
 
Notwithstanding the foregoing, Borrower and its Affiliates may publish, file or
issue any statements or reports required by securities laws or regulations or by
other applicable law without the prior written approval of Lender.
 
7.       Special Purpose Entity.  The definition of "Special Purpose Entity" in
Schedule 4 of the Loan Agreement is amended as follows:
a.     In clause (iv), the phrase "transfer of partnership or membership
interests or the like" is amended to read in its entirety as follows:
transfer of partnership or membership interests or the like (except as expressly
permitted by this Agreement),
b.     Clause (xii) is deleted and replaced with the following:
 
(xii)       has maintained and will maintain its accounts, books and records
separate from any other Person and will file its own tax returns separate from
any other Person, unless it is included in the consolidated tax return of an
Affiliate;
 
c.     Clause (vii) is deleted and replaced with the following:
 
MIAMI 5057132.10 80265/47887
EXECUTION COPY
3

--------------------------------------------------------------------------------

 
(xvii) has maintained and will maintain its financial statement, accounting
records and other entity documents separate from any other Person, provided that
it may be included in the consolidated financial statements of an Affiliate so
long as (i) appropriate notation is made on such consolidated financial
statements to indicate the separateness of Borrower and such Affiliate, and to
indicate that the Borrower's assets and credit are not available to satisfy the
debts and other obligations of such Affiliate or any other Person and (ii) such
assets shall be listed on Borrower’s separate balance sheet;
 
 
MIAMI 5057132.10 80265/47887
EXECUTION COPY
4

--------------------------------------------------------------------------------


 


EXHIBIT A
LEGAL DESCRIPTION
ALL THAT CERTAIN piece or parcel of land, together with tine buildings and
improvements thereon, situated in the City of Stamford, County of Fairfield and
State of Connecticut. being more particularly shown as "Parcel A" comprising
9,472 acres as shown on a certain map entitled, "Subdivision Map of Property at
88 Hamilton Avenue. Stamford, Connecticut Prepared for Reliance Property Group"
prepared by Redniss & Mead, dated July 27, 2005. Raymond L. Redniss, surveyor,
Connecticut License No. 10046, Stanford, Connecticut, which map is filed with
the Town Clerk of the City of Stamford as Map No. 13716.
 
Perimeter Description Parcel A, Map 13716 S.LT.
 
Beginning at a point on the northerly side of Hamilton Avenue at its
intersection with the easterly side of land now or formerly of State of
Connecticut Department of Transportation - Connecticut Commuter Rail;
 
running thence along said State of Connecticut N 22° 10' 00" E for a distance of
339.38 feet; N 27° 15' 15" E for a distance of 663.84 feet; and N 42° 59' 55" E
for a distance of 230.68 feet to the southerly side of land now or formerly of
Sivan Stamford LLC et al said land being depicted as Revised Parcel "A" on Map
9197 S.L.R.;
 
running thence along said Sivan Stamford LLC S 61° 37' 10" E for a distance of
212.98 feet and S 74° 15' 05" E for a distance of 16.78 feet to the westerly
side of land now or formerly of World Wrestling Entertainment Inc. said land
being depicted as Parcel Bon Map 13716 S.L.R.;
 
running thence along said World Wrestling Entertainment LLC S 221 08' 00" W for
a distance of 491.38 feet, S 06° 59' 59" W for a distance of 240.83 feet, and S
17° 31' 58" W for a distance of 313.91 feet to the aforesaid northerly side of
Hamilton Avenue;
 
running thence alone said Hamilton Avenue on an anti-clockwise curve the radius
of which is 1.748.55 feet and the central Wangle of which is 03° 15' 23" for a
length of 99.38 feet;. and N 86° 26' 06" W for a distance of 288.13 feet; and
along an tangent anti-clockwise curve the radius of which is 697.07 feet and the
central angle of which is 08° 00' 21" for a length of 97.40 feet to the Point of
beginning.
 


MIAMI 5057132.10 80265/47887
EXECUTION COPY

--------------------------------------------------------------------------------




EXHIBIT B
LOAN DOCUMENTS
1.       Promissory Note dated as of June 8, 2015 (the "Loan Origination Date"),
in the principal amount of $23,000,000.00 (the "Note"), executed by Original
Borrower in favor of Natixis Real Estate Capital LLC ("Original Lender"), and
endorsed to the order of Lender.
2.       Open-End Mortgage, Assignment of Leases and Rents and Security
Agreement dated as of the Loan Origination Date ("Security Instrument"),
executed by Original Borrower in favor of Original Lender and recorded as
Instrument No. 2015011168, in Volume 11265, Page 265 in the Recorder's Office of
the Town of Stamford, Connecticut ("Records"), and assigned to Lender.
3.       Assignment of Assignment of Leases and Rents dated as of the Loan
Origination Date ("Assignment of Leases and Rents"), executed by Original
Borrower in favor of Original Lender and recorded as Instrument No. 2015011169,
in Volume 11265, Page 285 of the Records, and assigned to Lender.
4.       Loan Agreement dated as of the Loan Origination Date between Original
Borrower and Original Lender (the "Loan Agreement").
5.       Note and Mortgage Assumption Agreement dated as of September 13, 2016,
among Original Borrower, New Borrower and Lender (the "Assumption Agreement").
6.       UCC Financing Statement reflecting Original Borrower, as debtor, and
Original Lender, as secured party, and recorded Instrument No. 2015011170, in
Volume 11265, Page 293 of the Records, and assigned to Lender.
7.       UCC Financing Statement reflecting Original Borrower, as debtor, and
Original Lender, as secured party and filed with the Secretary of State of
Delaware under File No. 20152460839, and assigned to Lender.
8.       UCC Financing Statement reflecting New Borrower, as debtor, and Lender,
as secured party, and recorded as Instrument No. __________________, in Volume
______, Page _____ of the Records.
9.       UCC Financing Statement reflecting New Borrower, as debtor, and Lender,
as secured party, and filed with the Secretary of State of Delaware under File
No. ____________.
10.     UCC Guaranty of Recourse Obligations dated as of the Loan Origination
Date ("Guaranty"), executed by John J. DiMenna ("Original Indemnitor") in favor
of Original Lender, and assigned to Lender.
11.     Assignment of Agreements, Licenses, Permits and Contracts dated as of
the Loan Origination Date, execution by Original Borrower in favor of Original
Lender, and assigned to Lender.
MIAMI 5057132.10 80265/47887
EXECUTION COPY

--------------------------------------------------------------------------------


12.     Assignment and Subordination of Management Agreement dated as of the
Effective Date, executed by Borrower, and Property Manager in favor of Lender.
13.     Deposit Account Agreement dated as of the Effective Date, executed by
Wells Fargo Bank, National Association, as Cash Management Bank, New Borrower
and Lender.
14.     Deposit Account Control Agreement dated as of the Effective Date,
executed by Wells Fargo Bank, National Association, as Deposit Bank, Borrower
and Lender.
15.     Post Closing Agreement dated as of the Loan Origination Date, executed
by Original Borrower.


MIAMI 5057132.10 80265/47887
EXECUTION COPY

--------------------------------------------------------------------------------


EXHIBIT C
RENT ROLL
(INTENTIONALLY DELETED FOR PURPOSES OF RECORDING)
 
 
MIAMI 5057132.10 80265/47887
EXECUTION COPY

--------------------------------------------------------------------------------


EXHIBIT C
RENT ROLL
 

 
MIAMI 5057132.10 80265/47887
EXECUTION COPY

--------------------------------------------------------------------------------

 
EXHIBIT D


ORGANIZATIONAL CHART OF NEW BORROWER
 
 
 
MIAMI 5057132.10 80265/47887
EXECUTION COPY

--------------------------------------------------------------------------------

JOINDER BY AND AGREEMENT OF NEW INDEMNITOR


The undersigned, WORLD WRESTLING ENTERTAINMENT, INC. (individually and
collectively "New Indemnitor"), being the Person referred to in the Assumption
Agreement to which this Joinder (the "New Indemnitor Joinder") is attached,
intending to be legally bound under the terms and provisions of the Guaranty
pursuant to the provisions of this New Indemnitor Joinder, represents and
warrants to and acknowledges and agrees with Lender the following:


1. Defined Terms.  All capitalized terms used in this New Indemnitor Joinder,
unless defined below, shall have the meanings given such terms in the Assumption
Agreement, and if not defined below, then in the Loan Agreement.
2. Benefit to New Indemnitor.  New Indemnitor, owning a direct and/or indirect
interest in New Borrower as a result of the Requested Actions, shall receive a
substantial benefit from Lender's consent to the Requested Actions.
3. Assumption by New Indemnitor of Guaranty.  From and after the Effective Date,
New Indemnitor hereby assumes and agrees to be liable and responsible for and
bound by all of the obligations, agreements and liabilities, including but not
limited to the jury waiver and other waivers set forth therein, under the
Guaranty, as amended by this New Indemnitor Joinder, as fully and completely as
if the New Indemnitor had originally executed and delivered such Guaranty, as
amended by this New Indemnitor Joinder, as the guarantor/indemnitor thereunder. 
New Indemnitor further agrees to pay, perform and discharge each and every
obligation of payment and performance of any guarantor/indemnitor under,
pursuant to and as set forth in the Guaranty, as amended by this New Indemnitor
Joinder, at the time, in the manner and otherwise in all respects as therein
provided.  From and after the Effective Date, the Guaranty is amended to provide
that all references to the term "Borrower" used in the Guaranty shall mean and
refer to New Borrower and the term "Guarantor" used in the Guaranty shall mean
and refer to New Indemnitor.
4. Confirmation of Representations.  New Indemnitor confirms the representations
and warranties and agrees to the representations and warranties regarding New
Indemnitor set forth in the Assumption Agreement, as set forth in Sections
1.2(c), (d) and (l) and 4.12 of the Assumption Agreement.
5. Affirmation of Guaranty.  New Indemnitor affirms and confirms the truth and
accuracy of all representations and warranties in the Guaranty to the extent
they relate to New Indemnitor, in all material respects, as if made on the
Effective Date, except to the extent any such representations or warranties have
been modified in the Assumption Agreement or pertain to facts and circumstances
as of a date prior to the Effective Date.
6. Confirmation and Hold Harmless.  New Indemnitor confirms that all information
regarding New Indemnitor provided to Lender and/or any Servicer by or on behalf
of New Indemnitor or any of its employees, officers, directors, partners,
members, managers or representatives, in connection with or relating to (i) the
Requested Actions, (ii) the  Assumption Agreement or the contemplated
transactions, or (iii) the Property, contains no untrue statement of
MIAMI 5057132.10 80265/47887
EXECUTION COPY

--------------------------------------------------------------------------------


material fact and does not omit a material fact necessary in order to make such
information not materially misleading, and the provision of any such information
by Lender or any Servicer to any Rating Agency is expressly consented to by New
Indemnitor and will not infringe upon or violate any intellectual property
rights of any party (collectively, the "NI Disclosure Representations").  New
Indemnitor agrees to reimburse, indemnify and hold Lender Parties (as such term
is defined in the Assumption Agreement) harmless from and against any and all
liabilities, judgments, costs, claims, damages, penalties, expenses, losses or
charges (including, but not limited to, all reasonable legal fees and court
costs) (collectively, "Indemnification Costs"), which may now or in the future
be undertaken, suffered, paid, awarded, assessed or otherwise incurred as a
result of or arising out of any breach or inaccuracy of the NI Disclosure
Representations or any fraudulent or tortious conduct of New Indemnitor in
connection with the Requested Actions, the Assumption Agreement or the
contemplated transactions, or the Property, including any misrepresentation of
financial data presented to Lender and/or Servicer.
7. Acknowledgement of New Indemnitor.  New Indemnitor agrees that neither this
Assumption Agreement nor Lender’s consent to the Requested Actions shall be
deemed Lender’s consent or a waiver of Lender’s right to consent to any other
action requiring Lender consent under the Loan Documents that may be contained
in any of the documents or items delivered to Lender in connection with the
Requested Actions, whether or not such documents or items were reviewed and/or
accepted by Lender, including but not limited to any action permitted under the
New Borrower Operating Agreement.  Moreover, New Indemnitor acknowledges that
neither the Assumption Agreement nor Lender’s consent to the Requested Actions
shall constitute a modification of any of the terms or conditions of the Loan
Documents, except as expressly provided for in the Assumption Agreement.
8. Limitation on Joinder.  Notwithstanding anything herein or in the Guaranty or
other Loan Documents to the contrary, New Indemnitor shall be responsible for
any obligations under the Guaranty solely with respect to the period from and
after the Effective Date, and shall not be required to cure, or make whole
Lender with respect to, any obligations of Original Indemnitor under the
Guaranty with respect to the period prior to the Effective Date.
9. Authority Representations by New Indemnitor.  The execution and delivery of
this New Indemnitor Joinder, and performance by New Indemnitor under the New
Indemnitor Joinder and the Guaranty will not (a) violate any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect having applicability to New Indemnitor or (b)
result in a breach of or constitute or cause a default under any indenture,
agreement, lease or instrument to which New Indemnitor is a party or by which
the Property may be bound or affected.
10. Reporting Requirements.  New Indemnitor shall timely comply with all
financial, bookkeeping and reporting requirements set forth in Section 6.4 of
the Guaranty.
11. Non-Consolidation Opinion.  New Indemnitor shall comply with each of the
assumptions made with respect to it in the Non-Consolidation Opinion, including,
but not limited to, any exhibits attached thereto, and any certificates referred
to therein.
 
MIAMI 5057132.10 80265/47887
EXECUTION COPY
2

--------------------------------------------------------------------------------


12. Notices to New Indemnitor.  Lender shall deliver any notices to New
Indemnitor which are required to be delivered pursuant to the Guaranty, or are
otherwise delivered by the Lender thereunder at Lender's sole discretion, to New
Indemnitor at the following address:
World Wrestling Entertainment, Inc.
1241 East Main Street
Stamford, CT  06902
Attn:  James W. Langham

SVP & Assistant General Counsel
With a copy to:
K&L Gates LLP
599 Lexington Avenue
New York, New York 10019
Attn:  Robert J. Honeywell, Esq.
All notices to be sent by New Indemnitor to Lender under the Guaranty and Loan
Documents shall be sent to Lender in the manner set forth in and at the address
shown in Section 4.6 of the Assumption Agreement.
13. Governing Law.  This New Indemnitor Joinder shall be interpreted, construed,
and enforced in accordance with the governing law provisions of the Guaranty, as
applicable.

 
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
MIAMI 5057132.10 80265/47887
EXECUTION COPY
3

--------------------------------------------------------------------------------


The undersigned New Indemnitor has executed and delivered this New Indemnitor
Joinder to be effective as of the Effective Date of the Assumption Agreement.
  
 
NEW INDEMNITOR:
 
    
 
WORLD WRESTLING ENTERTAINMENT, INC., a Delaware corporation
WITNESSES:
  
        /s/ James W. Langham   By: /s/ Mark Kowal    Print Name: James W.
Langham   Name: Mark Kowal             Title: CAO, SVP Controller      

 

/w/ Robert Wall         Print Name: Robert Wall                    

 
 
STATE OF
Connecticut
)
 

 
)    SS.:  Stamford
 
COUNTY OF
Fairfield
)
 

    
 
THIS IS TO CERTIFY that on this 24th day of August, 2016, before me, the
subscriber, a Notary Public for the jurisdiction aforesaid, personally appeared
Mark Kowal, being personally well known to me to be the CAO, SVP of WORLD
WRESTLING ENTERTAINMENT, INC., a Delaware  corporation and acknowledged that he,
being authorized so to do, executed the foregoing as the free act and deed of
said corporation.
IN WITNESS WHEREOF, I have hereunto set my hand and notarial seal the day and
year written above.
 
 
/s/ Margaret M. Ytuarte
 
Notary Public, State of Connecticut 
 
My Commission Expires:  7/31/17

 
MIAMI 5057132.10 80265/47887
EXECUTION COPY